 In the Matter of NEw ENGLAND OVERALL Co., INC.andAMALGAMATEDCLOTHING WORKERS OF AMERICA (C. I. 0.)Case No. B-1862.-Decided July 11, 1940.Jurisdiction:garment manufacturing industryInvestigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union ; election necessary.Redesignation of contracting union by majority shortly after designationof rival union, under the circumstances, no bar to existence of questionconcerning representationEffect on employer's business of recognizing rival union, no bar to exist-ence of question concerning representation.Contract automatically renewed, despite notice to employer of rival union'sclaim prior to time for preventing such renewal, no bar to existence ofquestion concerning representation.-Unit Appropriatefor CollectiveBargaining:prodiiietion employees, includingthe floor boys, but excluding all supervisory employees, sales employees, clericalemployees, maintenance employees, and shipping employeesMr. Edward Schneider,for the Board.Withington, Cross, Proctor cC Park, by Mr. Claude B. Cross,ofBoston,Mass., for the respondent and for, the ManufacturersAssociation.Roewer d Reel,byMr. George E. RoewerandMr. Max Wil f and,ofBoston, Mass., for the Amalgamated.Donaghue & Donaghue,byMr. Harold R. Donaghue,of Boston,Mass., for the United.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1940, Amalgamated Clothing Workers of America(C. I. 0.), herein called the Amalgamated, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of New England Overall Co., Inc.,25 N L. R B, No 43326 NEW ENGLAND OVERALL CO. INC.327Boston,Massachusetts, herein called the Company,' and requestingan investigation and certification of representatives, pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 10, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered the RegionalDirector to conduct an investigation and to provide for an appropri-ate hearing upon due notice.On May 1, 1940, the Regional Directorissued a notice of hearing, copies of which were duly served on theCompany, on the Amalgamated, on United Garment Workers ofAmerica, herein called the United,2 'and on Union-Made GarmentManufacturers Association of America, herein called the Manufac-turers Association.On May 7, 1940, the Regional Director issued anotice of postponement of hearing, copies of which were duly servedon the Company, on the Amalgamated, on the United, and on theManufacturers Association.Pursuant to notice, a hearing was held on May 27 and 28, 1940, inBoston, Massachusetts, before C. W. Whittemore, the Trial Examinerduly designated by the Board.The Board, the Company, the Amal-gamated, the United, and the Manufacturers Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made rulings on motionsand on objections to the admission of evidence.The Board hasreviewed these rulings and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.At the close of the hearing,the Company submitted to the Trial Examiner a written motion todismiss the petition; and the United submitted a written motion thatit be certified as the sole representative of the Company's productionemployees for the purposes of collective bargaining and another writ-ten motion to dismiss the petition for want of jurisdiction.The TrialExaminer stated that he did not have authority to rule on thesemotions, and referred them to the Board for action. For reasonshereinafter set forth,'these motions are hereby denied.Pursuant to leave, the Company and the Manufacturers Associationfiled a joint brief, and the Amalgamated and the United filed separatebriefs, all of which the Board has considered.Upon the entire record in the case, the Board makes the following :i The Company was incorrectly designated as New England Overall Co in the formalpapers hereinAt the bearing a motion to correct this designation was granted withoutobjection2 Service was directed to United Garment Woikers Union. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 3New England Overall Co., Inc., is, and since February 21, 1930, hasbeen, a Massachusetts corporation, with its office, factory, and prin-cipal place of business in Boston, Massachusetts, where it is engagedin the manufacture, sale, and distribution of overalls, work pants, andslacks.From about 1914 to the afore-mentioned date of incorpora-tion, the business had been carried on under the name of New EnglandOverall Co., as an unincorporated business entity.The raw materials used by the Company in the manufacture of itsfinished products consist principally of cotton and woolen goods.During the year 1939 the Company used approximately 1,200,000yards of such goods, 90 per cent of which were received from placeslocated outside the Commonwealth of Massachusetts.During thesame year the Company manufactured 26,717 dozen work pants andslacks, and 23,016 dozen overalls, approximately 75 per cent of which,representing approximately $423,000 in value, were shipped to placeslocated outside the Commonwealth of Massachusetts.II.THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America (C. I. 0.) is a labororganization affiliated with the Congress of Industrial Organizations,and United Garment- Workers of America is a labor organizationaffiliated with the American Federation of Labor.Both organiza-tions admit to membership the Company's production employees.III.THE QUESTION CONCERNING REPRESENTATIONOn July 1, 1919, the Company and the United entered into a 1-yearclosed-shop contract whereby the Company, "in consideration of theuse of the Trade Union Label" of the United,4 agreed, among otherthings, to employ only United members in good standing.The Com-pany continued to operate under a similar arrangement with theUnited in succeeding years.On April 15, 1938, the Company and theUnited entered into a new closed-shop contract for 1 year with aprovision that it should be "automatically continued beyond said dateof expiration unless either party, upon sixty days' notice, elects to,3 The findings in this section are based principally on a written stipulation of factsentered into by the Company and the attorney for the Board on May 22. 1940'For from 15 to 18 years the Company has been a member of the Manufacturers Asso-ciation,which has an agreement with the United for the purpose "of promoting to thegreatest degree the mutual helpfulness of the two organizations"It is the practice ofthe ,Manufacturers Association that any member whose employees resign from the Unitedor from whom the United label is withdrawn cannot continue to be a member of theAssociation NEW ENGLAND OVERALL CO. INC.329terminate it"; and the United therein reserved the right to withdrawthe use of the United label at any time.In January 1940 a group of employees communicated with theAmalgamated concerning representation by that organization, and onFebruary 12, 1940, a majority of the employees signed cards designat-ing the Amalgamated as their collective bargaining representativeand revoking their prior designation of the United. - On the next daythe Amalgamated informed the Company that it represented a ma-jority of the employees and asked' to bargain, but the Companydeferred the matter pending the return of its general manager fromFlorida.After, several intervening contacts with other companyofficials, onMarch 19 the Amalgamated met the Company's generalmanager and restated its claim to majority representation and re-quested collective bargaining.The Company refused on the groundsthat it had a contract with the United and that it feared economiclosses through the withdrawal of the United label in the event thatitdealt with another labor organization.5However, the Companypostponed final decision on the Amalgamated's request.The Amal-gamated renewed its request several times thereafter without result.On March 29, 1940, the shop chairman for the Amalgamated, whohad served in the same capacity for many years with the United,conducted a vote among the employees in the plant. Seventy-eightemployees voted for the Amalgamated and 32 for the United.OnApril 5, 1940, a majority of the employees redesignated the Unitedas their representative and signed check-off authorizations for thatorganizations , On April 8, 1940, the Company and the United en-tered into a new closed-shop contract similar to the April 15, 1938,contract, with certain supplementary provisions not here material.The Company, the Manufacturers Association, and the United con-tend that the existing contract of April 8, 1940, between the Companyand the United is a bar to the present proceeding.This contentioniswithout merit.The contract was entered into during the pendencyof this proceeding after notice of the Amalgamated's claim to majorityrepresentation and does not constitute such a bar.7The Company5 The United label was ,Nithdrawn from the Company in February 1940 because the em-ployees had transferred their affiliation from the United to the AmalgamatedIn this con-nection, when Morris Gordon,the Company's general manager,was asked at the hearingwhether he had told any of the employees that the Company would lose half of its businessif it ceased using the United label,he first replied,"I think not" and then went on to saythat he "didn't tell it to any particular help "UThe Company thereafter checked off the monthly dues of such employees twice prior tothe hearing7Matter ofJ.Edwards&Co. andUnited Shoe Workers of America,Local 127,C. I. O ,20 N L R B. 244;Matter-of Stokely Brothers & Company, Inc, and Van Camp's, Inc.andFederal Labor Union,No. 21752, affiliated with A F. of L, etc,15 N L R B 572-;Matter of Florence Pipe Foundry & Machine CoandSteelWorkers Organizing Committee,on behalfof itselfand of Lodge 20110, Amalgamated Association of Iron, Steel and TinWoik-ers of North America,15 N. L R B. 250 330DECISIONSOF NATIONALLABOR RELATIONS BOARDurges, however, that this is not a case where anew contractwas madefor the first time after a petition' was filed, since the April 8, 1940,contract was merely-substituted for a then existing binding contractbetween the parties which antedated any claim by the Amalgamated.This position is equally -untenable for several reasons.Contrary tothe Company's assertion, the April 8, 1940, contract was a new con-tract and is the only one presently asserted as a bar to this proceeding.But apart from that fact, even if the April 15, 1938, contract had notbeen superseded by the April 8, 1940, contract it would have offered nobar to the proceeding, since, according to the parties' interpretationof its terms, it was cancellable by the Company upon 60 days' noticebefore April 15, 1940, the second renewal date, and the Company hadnotice of the Amalgamated's claim as early as February 13, 1940.8There is the further contention that a majority of the employees, byredesignating the United and authorizing the check-off on April 5,1940, eliminated any present question concerning representation. Inview of the successive designations of both the Amalgamated and theUnited in a relatively short period of time, under the circumstanceshere disclosed, we are not satisfied that the employees have beenafforded the free choice of representatives contemplated by the Actand find the contention to be without merit.9Finally, it is urged thatthe Board should not proceed with this investigation and certificationof representatives because the certification of a representative of theemployees, other than the United, would result in the withdrawal ofthe Company's privilege of using the United label, which would occa-sion serious business and financial losses to the Company.We haveheretofore held, and we hold here that irrespective of the validity ofthe Company's apprehensions, such considerations cannot impair theemployees' exercise of the rights guaranteed by the Act, in this in-stance the rights to a free choice of representatives for collectivebargaining.108Matter of Colonic Fibre Company, IncandCohoes KnitGoodsWorl,ers Union No.21514,A F of L, 9 NL R. B. 658, 660 ;Matter of Showers Brothers Company, IncandNational Furniture Workers Local No. 1, of the Upholsterers International Union of NorthAmerica,affiliated with the American Federation of Labor,13 N L R B 829;Matter ofJ Edwards it CoandUnitedShoeWorkers of America, Local 127, C I0, 20 N L R B244 (where the agreement was made by the employer after formal notice of the claimof a rival labor organization to exclusive recognition)6CfMatter of Southern Chemical Cotton CompanyandTextileWorkers OrganizingCommittee,3 N. L R B 869,Matter of American-West African .Line, IncandNational.Marine Engineers'Beneficial Association,4 N L R B 1086;Matter of Pacific GreyhoundLinesandBrotheihood ofLocomotiveFiremen and Engrnemen.4 N L R B 520, 532.10 SeeMattel of Star Publishing CompanyandSeattle Newspaper Guild,Local No 82,4 N L R B 408, 505, enf'd,N L R B v Star Publishing Co,97 F (2d) 465 (C C. A.9) , Matter of Simmons CoandSteelWorkersOrganizing Committee,6 N L R R 208,211-212;Matter of Arcade-Sunshine Company,IncandLaundry Workers, Cleaners andDyers Union,12 N L R B. 259, 264-265;Mattei of Electric Vacuum Cleaner Company,IncandUnited ElectricalifRadioWomlersof America, Local 720,18 N L R B 591;MatterofWestOregon Lumber CompanyandLumber and Sawmill Workers Local UnionNo 3, International Woodworkers of America,20 N L R B1;Matter of Max Ho$- NEW ENGLAND OVERALL CO. INC.331We find thata question has arisenconcerningthe representationof the Company's employees.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Amalgamated and the United stipulated, without objectionby the Company, that the appropriate unit should consist of theproduction employees," including the floor boys, but excluding allsupervisory employees, sales employees, clerical employees, mainte-We find that the production employees, including the floor boys,but excluding all supervisory employees, sales employees, clerical em=ployees,maintenance employees, and shipping employees, constitutea unit appropriate for the purposes of collective bargaining, and thatsaid unit will insure to employees,of the Company the full benefit oftheir right to self-organization and to collective bargaining, and willotherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing, a written statement by the Regional Director wasintroduced in evidence, reporting that the Amalgamated had sub-mitted 99 cards dated between January 12 and February 14, 1940,revoking the authority of the United to represent the signer for col-lective bargaining and applying for membership in and designatingthe Amalgamated; that the signatures on the 99 cards appeared to begenuine original signatures; and that 91 of the signatures were namesappearing on 'the Company's 'pay roll of April 29, 1940.Anotherwritten statement by the Regional Director was introduced in evi-dence, reporting that the United had submitted 122 forms, 109 ofman doenqbusinessunder style and trade name of If.11ofnzan&CoandAmalgamatedClothing Workers of America(C I 0 ), decidedthisday,25 N L R B 311"All the employees at the Company's factory aie considered as production employeesexcept one man, who is a maintenance employee and does odd jobs and drives a truck, andone girl,who is in charge of the time cardsThe rest of the Company's employees, con-sisting of salesmen and office workers,are located at the Company's office a short distanceaway. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich were dated April 5, 1940, and the remaining 13 of which wereundated, applying for membership in Local No. 163 of the United andrequesting that the monthly dues of the Local be deducted from thesigners' wages and be paid directly to the United until notice wasgiven in writing to the contrary; that the signatures on, the 122 formsappeared to be genuine original signatures; and that 110 of thesignatures were names appearing on the Company's pay roll of April29, 1940.The Company and the attorney for the Board stipulated that thenumber of production employees varied from 140 to 146 betweenFebruary 1 and May 1, 1940.12 It thus appears that the Amalgamatedand the United have both been designated by a majority of the em-ployees in the appropriate unit during the present calendar year. Inview of this duplication of signatures, we find that the question con-cerning representation which has arisen can best be resolved by a secret-ballot election.'The United stated at the hearing that, if an election was to be held,the eligibility to vote should be determined by the pay roll of May 31,1940, and the Company did not oppose this position.While theAmalgamated requested a pay-roll date between February 17 andApril 27, 1940, it offered no reason why the more recent pay roll-requested by the United would be improper.The Company agreedto furnish any pay roll selected by, the Board for an election.Because of the comparative stability of the Company's employmentfigures in recent months, we are satisfied that the pay roll of May31, 1940, is an accurate reflection of the employment situation in theappropriate unit, and should determine the eligibility to vote.Weshall accordingly direct that an election be held among such employees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of New England Overall Co., Inc., Boston,Massachusetts, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the Act.13These figures included an undisclosed number of shipping employees,who were ex-cluded from the appropriate unit13 InMatter of The Cudahy Packing CompanyandUnited Packinghouse Workers of Amer-ica, Local No 21, of the Packinghouse Workers 'Organizing Committee,affiliated with theCongress of Industrial Organizations,13 N. L. R B 526,the Board said at page 531:Our determination of representatives looks to the initiation of collective bargain-ing between the Company and its employees.We believe that since each of two con-testing labor organizations has proved substantial adherence among the employeesthe bargaining relations which result will be more satisfactory from the beginningif the doubt and disagreement of the parties regarding the wishes of the employeesis,as far as possible,eliminated NEW ENGLAND OVERALL00.INC.3332.Amalgamated Clothing Workers of America (C. I. 0.) andUnited Garment Workers of America are labor organizations, withinthe meaning of Section 2 (5) of the Act.3.All the production employees of the Company, including floorboys, but excluding all supervisory employees, sales employees, cleri-cal employees, maintenance employees, and shipping employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardtoascertain representatives for collective bargaining with NewEngland Overall Co., Inc., Boston, Massachusetts, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the production employees of New England Over-allCo., Inc., Boston, Massachusetts, whose' names appear on the payroll of May 31, 1940, including floor boys and also employees whosenames do not appear on said pay roll because they were ill, on leave,or temporarily laid off, but excluding supervisory employees, salesemployees, clerical employees, maintenance employees, shipping em-ployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented for thepurposes of collective bargaining by Amalgamated Clothing Workersof America (C. I. 0.), affiliated with the Congress of IndustrialOrganizations, or by United Garment Workers of America, affiliatedwith the American Federation of Labor, or by neither.MR. WILLIAM M. LEISEISON took no part in the consideration of theabove Decision and Direction of Election.